IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                                       No. 06-30768                            September 19, 2007

                                                                             Charles R. Fulbruge III
                                                                                     Clerk
In the Matter of: BELL FAMILY TRUST

                                           Debtor

MARY SUSAN BELL; SUE BELL HOLDINGS, L.L.C.

                                           Appellants
v.

W. SIMMONS SANDOZ

                                           Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:05-CV-2008


Before REAVLEY, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       This case originates out of a bankruptcy filing by the Bell Family Trust
(the “Trust” or “Debtor”). Plaintiff-appellee W. Simmons Sandoz, the trustee of
the Debtor’s estate, brought this proceeding against defendants-appellants Mary
Sue Bell (“Ms. Bell”) and Bell Holdings, L.L.C. seeking to avoid certain


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-30768

transactions between the Debtor and defendants and to recover property from
defendants. After a bench trial, the bankruptcy court entered judgment in favor
of the plaintiff. Defendants appealed, and the district court affirmed the
judgment. Ms. Bell has multiple arguments as to why the bankruptcy court
committed error. The judgment must be modified for the reasons given below.
In all other respects, the judgment of the district court is affirmed for essentially
the reasons given by the bankruptcy court, as affirmed by the district court.
      1.     The $162,214.96 awarded in item number 1 of the bankruptcy court
             judgment was calculated including the $60,000.00 cash retainer
             referenced in item number 3 of the judgment and therefore the
             award, to that extent, is duplicative. Appellee agrees that the award
             is duplicative. The judgment should be modified so that the award
             of $60,000 is stricken and the $162,214.96 is upheld.
AFFIRMED, as MODIFIED.




                                         2